Citation Nr: 0301425	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left leg 
shortening.

2.  Entitlement to service connection for a left knee 
disability, patellofemoral pain syndrome and tendinitis.  

3.  Entitlement to service connection for a lumbar spine 
disability, lumbosacral strain, scoliosis and degenerative 
disc disease, L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty while a member of the 
Texas Army National Guard from January 1991 to June 1991 
and from July 1997 to April 1998.  He had an additional 
period of service for five months, apparently between 
March and August 1982, the exact dates of which have not 
been verified. 

This matter is before the Board of Veterans' Appeals 
(Board) from a January 1992 RO decision that denied 
service connection for chronic low back condition with 
left leg shortening and for patellofemoral pain syndrome 
of the left knee.  In March 1993, the RO denied service 
connection for chronic low back condition with left leg 
shortening, patellofemoral pain syndrome of the left knee, 
tendinitis of the left knee, scoliosis of the lumbar 
spine, and decreased disc space of the lumbar spine.  
Although the RO recharacterized the claim as three issues 
in the April 2002 supplemental statement of the case, all 
the issues as expanded on the first page of this decision 
will be addressed. 


FINDINGS OF FACT

1.  Left leg shortening is not the result of injury 
suffered or disease contracted in active military service.

2.  Left knee disability, patellofemoral pain syndrome, 
was first manifested in active military service and it has 
been attributed to his activities during active military 
service.

3.  Left knee tendinitis is not presently shown.

4.  Lumbar spine disability, lumbosacral strain and 
degenerative disc disease at L4-L5 and L5-S1, was first 
manifested in active military service and it has been 
attributed to his activities during active military 
service.

5.  Lumbar scoliosis is not presently shown.


CONCLUSIONS OF LAW

1.  Left leg shortening was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  A left knee disability, patellofemoral pain syndrome, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

3.  Left knee tendinitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

4.  A lumbar spine disability, lumbosacral strain and 
degenerative disc disease at L4-L5 and L5-S1, was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

5.  Lumbar scoliosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Between periods of active duty, in January 1988, a Texas 
Army National Guard medical examination and medical 
history found no low back, left knee, or left leg 
problems.  


Service medical records have been obtained from the period 
of service in question.  The veteran was seen in April 
1991 for lower back pain.  On examination, active range of 
motion of the lumbar spine was within normal limits; he 
had slight thoracic scoliosis and decreased lumbar 
lordosis.  The left leg was also shorter than the right 
leg.  X-rays showed mild rotoscoliosis of the lumbar spine 
convex to the left, but the vertebral bodies, disc spaces, 
facet joints, and processes were otherwise normal.  In May 
1991, on follow-up, he reported that he did not have 
problems with low back pain and running; the assessment 
was resolving mechanical low back pain.  He separated from 
active service in June 1991; at separation, he indicated 
that he did not have recurrent back pain, a trick or 
locked knee, or foot trouble, and his examination report 
notes his feet, lower extremities, and spine as being 
normal.   

In October 1991, an Air Force physician described the 
veteran's recurrent low back pain and left knee pain as 
being in line of duty, having started in March 1991.  The 
left leg was short by half an inch.  The veteran had 
positive crepitance of the knees, which were otherwise 
normal.  The diagnoses were patellofemoral syndrome and 
lumbosacral shear.  The physician concluded that 
patellofemoral syndrome and recurrent mechanical back pain 
were incurred in the line of duty, but were temporary.  

The veteran filed a claim seeking service connection for 
left knee injury and for an adjunctive back problem in 
November 1991.

Complaints of left knee pain with excess exercise and low 
back pain persisted into December 1991.  In January 1992, 
in part, the veteran was noted as having lumbosacral shear 
and his left leg length was short.  

On VA examination in January 1992, the veteran reported 
having been told that his left leg was shorter than the 
right and that this was probably contributing to or 
causing the left knee problem and low back pain.  The left 
patella was more prominent than the right, and there was 
crepitus with palpation.  He had full range of motion of 
the left knee with minimal pain and a fair amount of 
crepitus with motion.  There was no instability.  No 
muscle spasm was noted on examination of the lower back, 
and there was no pain on palpation.  He had full range of 
motion of the lumbosacral spine.  There was no 
kyphoscoliosis.  The left knee was normal on X-rays.  X-
rays of the lumbar spine showed a normal lordotic curve 
with no spondylolisthesis; there was minor narrowing of 
the L5-6 disc space of questionable significance, but the 
remaining disc spaces were normal.  The impression was 
questionable degenerative disc disease at L5-6 and a 
developmental segmentation anomaly with six lumbar 
vertebrae.  The diagnoses on the examination were left 
knee pain, low back pain, and a left leg shorter than the 
right leg by about half an inch.

In a note, apparently drafted in September 1992, by the 
same Air Force physician, who saw the veteran in October 
1991, it was reported that there was X-ray evidence of 
decreased disc space in the lumbar area that had not shown 
up in 1991.  The physician expressed the opinion that this 
was service related if the decreased disc space was a sign 
of possible one level degenerative disc disease or old 
herniated nucleus pulposus.  In a treatment note, he also 
noted left knee tendinitis.  

According to a December 1992 investigation report on line 
of duty status, the veteran had complained of lower back 
pain during physical training in February 1991 and after 
going to sick call in April 1991, he was placed on a 
temporary profile.  The report concluded that the injury 
was sustained while doing physical training and that it 
was in the line of duty.

The veteran was seen by a private doctor in November 1992 
for complaints of low back pain with a history of onset in 
February 1991.  Spine examination showed normal posture 
and full range of motion of the lumbar spine; however, he 
had lumbar flattening and tightness to the right hamstring 
and marked tenderness at L4-5 and overlying the left 
sacroiliac.  The left knee was also painful, especially 
with forced extension.  The impressions were quadratus 
lumborum syndrome, iliopsoas contracture, hamstring 
contracture, gait deviation with pronation, and patellar 
tracking problem secondary to gait deviation.

National Guard records from 1992 to 1996 show treatment 
for left knee pain and low back pain, including possible 
patella plica involvement or patellofemoral pain syndrome.  
In June 1996, he was treated for chronic patellar 
tendinitis. 

On June 1996 VA joints examination, the knee had full 
range of motion, without subluxation, instability, or 
effusion; but he had quite marked and severe retropatellar 
crepitus, more marked on the left.  The diagnosis was 
chondromalacia.

The veteran continued to be treated in connection with 
National Guard service in 1997.  Records from April 1997 
show significant osseous pathology of the lumbar spine.

On examination in March 1998, the veteran's lower 
extremities and spine were normal.  But on the 
accompanying medical history report, the veteran referred 
to left knee and lower spine pain with occasional use of a 
back brace.

In June 1998, a private physician wrote that the back pain 
began after an injury in February 1991 (i.e., in service); 
he had not found evidence of lower back pain before 
February 1991.  He opined that there was a clear 
correlation between the injury and the onset of back pain 
which continued to the present.  

On review of an MRI in August 1998, the veteran had 
lateral herniation at L4-5 and L5-S1 on the left.

In an October 2000 medical evaluation board summary, it 
was noted that he had a history of chronic low back pain 
since 1991, starting while he was running during physical 
training.  The report concluded that the veteran had mild 
and constant chronic low back pain with an approximate 
onset in 1991; the report indicated that the pain had not 
existed prior to service and had been permanently 
aggravated by service.  According to a private 
neurologist's December 2000 consultation report, the 
veteran was seen for left low back pain.  He had been seen 
2 years earlier for the same difficulty; a scan of the 
back had showed a ruptured disc at the L4-4 and L5-S1 
levels.  The impression was back pain that sounded mostly 
mechanical despite the past evidence of disc trouble; 
there was no radiculopathy.

On VA joints examination in February 2001, he complained 
of left knee pain when sitting with the knees flexed and 
when going up stairs.  There was no reported swelling, 
locking, or giving way.  On physical examination, left 
knee range of motion was normal, but there was some slight 
discomfort at the end of range of motion.  There was no 
painful motion, edema, effusion, instability, weakness, 
tenderness or redness, abnormal movement, or guarding of 
movement.  An X-ray of the left knee was negative.  The 
diagnosis was patellofemoral pain syndrome of the left 
knee. 

On VA examination of the spine in February 2001, the 
veteran indicated that he had developed low back pain 
while jogging during service in 1991 with reports of some 
rotoscoliosis on outpatient treatment.  Range of motion of 
the spine was normal, and there was no discomfort 
whatsoever; the veteran had noted that he had discomfort 
when bending and lifting objects.  There was mild to 
moderate tenderness at the insertion of the left 
paravertebral lumbosacral muscles, but no spasm, weakness, 
or scoliosis; the legs appeared normal in length.  He had 
no postural abnormalities, and back musculature was 
normal.  Straight-leg raising was normal bilaterally, and 
deep tendon reflexes of the patellar and Achilles tendons 
were normal.  Accompanying X-rays and a CT scan showed a 
normal lumbosacral spine.  The diagnosis was lumbosacral 
strain (underlying degenerative disc disease at L5-S1 and 
at L4-L5).  The examining VA doctor commented that an 
episode of low back pain while jogging would not cause 
degenerative disc disease, however, since the MRI had been 
done several years after the injury, it was hard to state 
if the findings were secondary to that jogging episode.  
As for the knee, there were no specific injuries, and the 
condition was most likely caused by the continuous 
marching, jogging, bending, and lifting during the 
veteran's military career.  

In May and June 2002 notes, a private physician stated 
that the veteran did not have scoliosis or rotoscoliosis.  
A July 2002 private orthopedic surgery note indicated that 
the veteran did not have scoliosis but did have mechanical 
low back pain and a limb length discrepancy, with the 
right leg being longer than the left.  

II.  Analysis

Through discussions in correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, notably the April 2002 
supplemental statement of the case, RO has informed the 
veteran of the evidence necessary to substantiate his 
claims.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent records have been obtained, and examinations 
have been performed.  The notice and duty to assist 
provisions of the law are satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

If a veteran had active service for 90 days or more, 
service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which become manifest 
to a compensable degree within one year after separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

With respect to left leg shortening, medical records from 
service in 1991 show that his left leg was shorter than 
the right leg by about half an inch.  Other than a 
treatment record suggesting that the leg shortening may 
have contributed or caused the veteran's low back 
problems, there is no competent medical evidence 
documenting or attributing the leg shortening to an injury 
in service or disease contracted in service.  Service 
connection may only be established for a current 
disability, resulting from injury suffered or disease 
contracted in service.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

The weight of the credible evidence demonstrates that the 
veteran's left leg shortening was not caused by any injury 
suffered or disease contracted in service.  As the 
preponderance of the evidence is against the claim for 
service connection for left leg shortening, the benefit-
of-the- doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With regard to the left knee, there is no evidence of left 
knee complaints during the period of service in question 
(that is, between January 1991 and June 1991).  However, 
very soon thereafter, he was seen for left knee pain.  
While left knee findings were minimal, initially, there 
was at least crepitus on motion with diagnoses of 
patellofemoral pain syndrome.  Currently, he has been 
diagnosed of patellofemoral pain syndrome.  On recent VA 
examination, the left knee condition could not be 
attributed to any particular injury, but the examiner 
opined that it was related to the constant marching, 
jogging, bending, and lifting from throughout the 
veteran's military career.  The veteran has also submitted 
service department findings from soon after the period of 
service in question that found the left knee condition to 
have been incurred in active service in 1991.  Again, the 
Board notes that the filing of a claim for service 
connection for a left knee condition within a few months 
of the period of service in question also lends credence 
to the veteran's statements that left knee pain had its 
onset in service in 1991.  Upon liberal application of the 
benefit of the doubt doctrine, the Board finds that the 
veteran is entitled to service connection for a left knee 
disability, patellofemoral pain syndrome.   38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).

As for left knee tendinitis, while there was a post-
service notation of chronic tendinitis in 1996, the 
service medical records in 1991 do not adequately support 
a finding a chronic tendinitis in service.  Also the 
record does not establish continuity of symptomatology 
after service because chronic tendinitis is not currently 
shown as evidenced by the 2001 VA examination.  For these 
reasons, the preponderance of the evidence is against the 
claim and service connection is denied. 

With respect to the low back pain, the records show that 
he did not have complaints of low back pain prior to his 
period of active service in 1991.  However, during 
service, he reported having low back pain, and he was 
treated for mechanical low back pain that resolved by May 
1991; at separation from this period of service, he did 
not report having low back pain.  Nevertheless, within a 
short period of time after separation, in October 1991, he 
again presented with low back pain.  Since then, he has 
continued to be treated for lumbar spine problems 
(lumbosacral strain with underlying degenerative disc 
disease of L4-5 and L5-S1), and several medical 
professionals have attributed current lumbar spine 
symptoms to an in-service injury from 1991.  Also, a 
September 1992 line of duty status investigation report 
concluded that the low back pain was incurred in service.  
The Board is mindful of a recent VA medical opinion that 
indicated that an episode of low back pain in 1991 would 
not have produced degenerative disc disease.  However, 
that same opinion also indicated that it was hard to state 
if the local findings at L4-L5 and L5-S1 were secondary to 
that jogging episode.  The Board notes that the veteran 
filed his claim for service connection only several months 
after the reported series of events in 1991, which lends 
credence to his claim.  Applying the benefit of the doubt 
to this case, the Board finds that a lumbar spine disorder 
was incurred in service.  38 U.S.C.A. § 5107(b).

As for lumbar scoliosis, while there was evidence in 
service of rotoscoliosis of the lumbar spine, soon 
thereafter, a VA examination found no scoliosis.  And the 
medical evidence since then does not document scoliosis as 
evidenced by the statements of two private physicians who 
have unequivocally expressed the opinions that the veteran 
does not have scoliosis.  Without competent medical 
evidence of current lumbar scoliosis, the preponderance of 
the evidence is against the claim and service connection 
for scoliosis is denied.


ORDER

Service connection for left leg shortening is denied.

Service connection for a left knee disability, 
patellofemoral pain syndrome, is granted.

Service connection for left knee tendinitis is denied. 

Service connection for a lumbar spine disability, 
lumbosacral strain and degenerative disc disease, L4-L5 
and L5-S1, is granted.

Service connection for lumbar scoliosis is denied. 


		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

